Name: Commission Regulation (EEC) No 1135/92 of 4 May 1992 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 120/28 Official Journal of the European Communities 5 . 5. 92 COMMISSION REGULATION (EEC) No 1135/92 of 4 May 1992 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), and in particular Article 2 (6) thereof, Whereas the amounts of aid for the supply of cereals products to the French overseas departments has been settled by Commission Regulation (EEC) No 391 /92 (2), as amended by Regulation (EEC) No 867/92 (3) ; whereas, as a consequence of the changes of the rates of prices for cereals products in the European part of the Community and on the world market, the aid for supply to the French overseas departments should be set at the amounts given in the Annex ; HAS ADOPTED THIS REGULATION : Article 1 The Annex of Regulation (EEC) No 391 /92 is replaced by the Annex to the present Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 356, 24. 12. 1991 , p. 1 . 0 OJ No L 43, 19 . 2. 1992, p. 23 . 0 OJ No L 91 , 7 . 4. 1992, p . 20 . 5. 5. 92 Official Journal of the European Communities No L 120/29 ANNEX (ECU/tonne) Product (CN code) Amount of aid Destination I Guadeloupe Martinique French Guiana Reunion Common wheat (1001 90 99) 82 82 86 87 Barley (1003 00 90) 91 91 95 96 Maize (1005 90 00) 98 98 101 103